DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on March 09, 2021 have been entered.
Claims 1, 3, 8-10, 15, 16, and 18-20 have been amended.
Claims 4, 13, and 17 have been cancelled.
Claims 1-3, 5-12, 14-16, and 18-20 are allowed.

Allowable Subject Matter
The closest prior arts of record appear to be:
1/ The prior art on record of Gandhi (Pub. No. US 2014/0006502) teaches that each cluster member emits a periodic heartbeat signal, containing identification information of the device such as its IP address, to signify its availability to share device functionalities with its cluster partners. The art teaches that after the cluster master receiving a request from a new device to join the cluster, the cluster master authenticate the new device and updates the cluster database to add the IP address of the new device as a cluster member. Then, the cluster master requests the device to identify the device functionalities that the mobile device wishes to collaborate or share with its cluster partners. Further, the art teaches that device functionalities of a device could be to share storage memories with the other members of the cluster (Parag. [0023] Parag. [0027-0028]).
		2/ The prior art of Sullivan et al. (Pub. No. 2017/0083242) teaches that each server (i.e., first server) within the group of servers receive advertisement messages from all other server computers in the server group. The advertisement message describes the available storage space in the server, and the advertisement message is sent after a change in the amount of storage space available for backups, such as sending the advertisement message upon a five percent increase or decrease in the amount of storage space available for backups. Each advertisement message can include information describing the amount of space available for backups on a particular server 
		3/ The prior art of Arendt et al. (Pub. No. 2009/0187668) teaches identifying a protocol supported by the second server (Parag. [0010]).

		The following are examiners’ statement of reasons for allowance:
		Independent claims 1 and 15 are allowed because the prior arts made of record in single or in combination and a comprehensive search of prior arts failed to disclose explicitly: receiving a message, sent from a second server computing device to the multicast group, specifying an internet protocol (IP) address associated with the second server computing device, a port number for connecting to the second server computing device, a protocol supported by the second server computing device, and an indication of whether an amount of storage on the second server computing device has changed; determining, from the message, the IP address, the port number, and the protocol supported by the second server computing device; determining, based at least in part on the IP address, that the first server computing device has not previously received information associated with the second server computing device; Lee &Hayes2 of 140237-0039USSerial No. 16/525,233determining that the first server computing device also supports the protocol supported by the second server computing device; and in response to determining that the first server computing device has not previously received information associated with the second server computing device and that the first server computing device also supports the protocol supported by the second server computing device: causing a connection to be established between the first server computing device and the second server computing device using the IP address and the port number; determining, via the connection, that the second server computing device offers storage for the first server computing device; and updating the list to indicate that the second server computing device offers storage for future use by the first server computing device. 
		Independent claim 8 is allowed because the prior arts made of record in single or in combination and a comprehensive search of prior arts failed to disclose explicitly: receiving, at the first server computing device, a message sent from a second server computing device to the multicast group, the message indicating an internet protocol (IP) address associated with the second server computing device, a port number for connecting to the second server computing 

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Examiner, Art Unit 2442   
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442